Citation Nr: 1634057	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  15-21 092	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (D.I.C.) on the basis of service connection for the cause of the Veteran's death, to include under 38 U.S.C.A. § 1151.

2.  Entitlement to D.I.C. under 38 U.S.C.A. § 1318 (West 2014).  

3.  Entitlement to special monthly compensation for being housebound/in need of aid and attendance, for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  The Veteran died in May 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter is currently under the jurisdiction of the RO in Oakland, California.  

In August 2014, the appellant testified before a Decision Review Officer at the RO.  In October 2015, the appellant testified during a video hearing before the undersigned.  Transcripts of those hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to his death, the Veteran had been service-connected for loss of visual acuity of the right eye and cold injury residuals of each foot.  Each disability was rated 30 percent.  The combined rating was 70 percent and had been in effect since January 12, 1998.

2.  At the time of the Veteran's death, a claim for entitlement to special monthly compensation based on being housebound/in need of aid and attendance was pending.

3.  The appellant filed her accrued benefits claim over one year after the Veteran's death.



CONCLUSIONS OF LAW

1.  The criteria for establishing D.I.C. benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §3.22 (2015).

2.  The criteria for establishing special monthly compensation for housebound/aid and attendance, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.310, 3.1000 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999). The outcome of the appellant's accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant. 

As to the claim for D.I.C. benefits under 38 U.S.C.A. § 1318, the application of the law to the undisputed facts is dispositive of the appeal.  As such, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim under 38 U.S.C.A. § 1318 that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001).

II.  D.I.C. Benefits under 38 U.S.C.A. § 1318

Benefits may be paid to a deceased Veteran's surviving spouse and/or children in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran (i) was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death, or (ii) was continuously rated totally disabling by a schedular or unemployability rating from the date of the Veteran's discharge or release from active duty for a period of not less than 5 years immediately preceding death, or (iii) was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) and died after September 30, 1999.  38 U.S.C.A. § 1318.

The facts in this case are not in dispute.  The Veteran was not an ex-POW.  He had established service connection for multiple disabilities, including loss of visual acuity of the right eye and cold injury residuals of the right and left feet, with a 30 percent disability rating for each disability, for a combined 70 percent disability rating.  The Veteran had never been awarded individual unemployability during his lifetime and had not been continuously rated totally disabled since his discharge from service (January 1953).  Indeed, the Veteran had continued to work in his store until at least a couple of years prior to his death in May 2007.  During her August 2014 RO hearing, the appellant indicated that he had never quit working.

Thus, the legal criteria for D.I.C. under 38 U.S.C.A. § 1318 are not met, and the appellant's claim for this benefit must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. Accrued Benefits 

The appellant contends that accrued benefits should be granted for the Veteran's special monthly compensation claim for aid and attendance/being housebound, which had been pending at the time of his death.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a). 

An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000(c).

The Veteran died in May 2007.  The appellant filed the current claim in October 2008 and contends that special monthly compensation should be granted on an accrued benefits basis.  However, given that the appellant was not timely in filing her claim for accrued benefits, it must be denied as a matter of law.



ORDER

Entitlement to D.I.C. under 38 U.S.C.A. § 1318 is denied.

Entitlement to special monthly compensation for housebound/aid and attendance, for accrued benefits purposes, is denied.



REMAND

At the October 2015 hearing the Veteran's representative argued that VA improperly diagnosed and delayed treatment for the fatal lung disease.  This seems to raise the question of entitlement to DIC on the basis of death caused by VA treatment.  38 U.S.C.A. § 1151 (West 2015).  VA has a duty to adjudicate this issue in conjunction with the claim for DIC based on service connection for the cause of death.  See Stoner v. Brown, 5 Vet. App. 5 Vet. App. 488, 491 (1993).

The appellant's representative raised new theories as to why service connection was warranted for the cause of the Veteran's death that had not been considered by the March 2015 VA medical opinion provider, namely that the Veteran's lung disease started in service, due to exposure to freezing conditions in Korea and the possibility that he may have had pneumonia, bronchitis, severe asthma, and/or pleurisy in service (though his service treatment records are no longer available).  An addendum medical opinion should be obtained to address such contentions. Additionally, in a February 2011 notice of disagreement, the appellant claimed that the Veteran's service-connected conditions led to his death.  An opinion should be obtained to address that argument.

Also, during her August 2014 RO hearing, the appellant identified additional medical providers who treated the Veteran's lung disease including a Dr. Jacobions from the University of California San Francisco and Dr. S. Gordon from the California Pacific Hospital.  VA has not obtained records of this treatment.  The appellant should be given an opportunity to identify any VA and non-VA healthcare provider who treated the Veteran for the claimed disorder.  After securing any necessary authorization from her, obtain all identified treatment records, to specifically include all federal records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with VCAA notice regarding entitlement to DIC on the basis of 38 U.S.C.A. § 1151.

2.  Ask the appellant to identify any federal (including VA) and non-federal healthcare provider who treated the Veteran for lung disease, to include the providers identified during her August 2014 RO hearing: Dr. Jacobions from the University of California San Francisco and Dr. S. Gordon from the California Pacific Hospital.  

After securing any necessary authorization, obtain all identified treatment records.  Inform the appellant of any requested records that cannot be obtained, of the efforts made to obtain the records, and of further actions that will be taken.

3.  After the above development has been accomplished, arrange for the Veteran's claims file and a copy of this REMAND to be forwarded to the March 2015 VA medical opinion provider for an addendum medical opinion.  If that opinion provider is no available, refer the matter to another physician.  

The VA medical opinion provider should opine as to:

(a) Whether the Veteran's cause of death was at least as likely as not (50 percent or better probability) related etiologically to a chronic respiratory problem that had its onset in or was caused by service, to include: (i) claimed exposure to freezing conditions in Korea (evidenced by the Veteran's service-connected cold injuries), (ii) possible pneumonia, bronchitis, severe asthma, and/or pleurisy in service (though service treatment records have since been lost and the Veteran made no such claim prior to his death, the appellant's representative made such an argument during the October 2015 Board hearing), and (iii) asbestos exposure (conceded by VA in the May 2015 statement of the case, the appellant has reported that there was no post-service asbestos exposure during the October 2015 Board hearing). 

(b) Whether the Veteran's cause of death was at least as likely as not (50 percent or better probability): 

(i) proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment prior to the Veteran's May 2007 death.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of  fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; AND (A) VA failed to exercise the  degree of care that would be expected of a reasonable health care provider; OR (B) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

and;

(ii) additional disability or death was not a reasonably foreseeable consequence of VA treatment.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was 	reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

The VA medical opinion provider should specifically address the appellant's claim that VA's (i) failure to properly diagnose the Veteran (whom she claims should have been diagnosed of mesothelioma or other asbestos- or service- related disorder, as indicated by a ground glass appearance in the lung) and/or (ii) failure to bring up the lung condition sooner, had hastened his death.  

(d)  Whether the Veteran's service-connected disability(ies) (loss of visual acuity of the right eye status post shrapnel wound and cold injury residuals of both feet) was either the (i) principal/primary (disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto) or (ii) contributory (contributed substantially or materially) cause of death.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


